IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 79 MAL 2020
                                                 :
                      Respondent                 :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
               v.                                :
                                                 :
                                                 :
 DAVID PACHECO,                                  :
                                                 :
                      Petitioner                 :

                                         ORDER



PER CURIAM

       AND NOW, this 28th day of July, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below at a. as stated by Petitioner. Allocatur

is DENIED as to the remaining issue. Further, the parties are directed to address the

additional issue set forth at b. below. The issues are:


       a.     Whether the Superior Court Panel erred in finding that an Order by a Court
              of Common Pleas permitting the Commonwealth to search 108 days of real
              time cell site location information was the equivalent of a search warrant, as
              required by United States v. Carpenter, 138 S. Ct. 2206 (2018)?
              Furthermore, did the Order of the Court of Common Pleas permit the
              Commonwealth to track Petitioner’s cell phone(s) in violation of the
              Pennsylvania Constitution, the Fourth Amendment, the Pennsylvania
              Wiretap Act and the recent decision in Carpenter?

       b.     Whether the Superior Court properly held that the decision of the United
              States Supreme Court in Carpenter v. United States, 138 S. Ct. 2206 (2018),
              extends to the collection of real time cell site location information.